Citation Nr: 1009063	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for headaches, claimed 
as migraines.  

3.  Entitlement to service connection for a right wrist 
disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a sinus disorder.  

6.  Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the RO 
which denied service connection for the disabilities at issue 
on appeal.  

The issues of service connection for a sinus disorder and 
bilateral foot disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  A cervical spine or right wrist disability was not shown 
in service or until more than 30 years after service and 
there is no competent medical evidence that any current neck 
or right wrist disability is the result of injury or disease 
in service.  

3.  The Veteran is not shown to have a headache disorder or 
tinnitus at present which is related to service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability due 
to disease or injury which was incurred in or aggravated by 
service nor may any arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & West 2009); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2009).  

2.  The Veteran does not have a headache disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

3.  The Veteran does not have a right wrist disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

4.  The Veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in June 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claims of 
service connection for a right wrist disability, headache 
disorder, and tinnitus, the Board concludes that an 
examination is not needed because there is no credible 
evidence establishing an in-service event, injury or disease, 
including on a presumptive basis, to which any current 
disability may be linked, and no competent evidence that any 
claimed disability may be related to the Veteran's military 
service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he injured his cervical spine and 
right wrist when he fell out of bed in service, and asserts 
that he has had chronic headaches ever since the accident.  
Although the Veteran has not offered any specific argument 
concerning his alleged tinnitus, it would appear that he 
believes that it is also related to his fall from bed in 
service.  

The service treatment records showed that the Veteran was 
seen for an injury to his right thumb and left cheek bone 
after he fell from his bunk in June 1973.  Examination at 
that time showed three blood blisters on his right thumb with 
pain on flexion of the thumb, and no visible injury to his 
face or cheek bone.  X-ray studies showed no evidence of 
fracture or other abnormalities of the right thumb.  The 
Veteran was seen for a bloody nose three days later and had 
some ecchymosis around the left eye.  The service treatment 
records do not show any complaints, treatment, or 
abnormalities for any headaches, tinnitus, neck or right 
wrist problems at anytime in service.  The Veteran's 
separation examination in March 1974, was likewise negative 
for any complaints or pertinent abnormalities, and his head, 
neck, spine and musculoskeletal systems were normal.  

A VA MRI of the Veteran's thoracic spine in May 2003, showed 
the cervical, thoracic and upper lumbar vertebral alignment 
and marrow signal characteristics were normal.  

A VA outpatient note showed that the Veteran was treated for 
right wrist pain in August 2003.  The Veteran reported that 
he fell and injured his wrist the day before and had 
difficulty moving his wrist and fingers.  An x-ray study 
revealed soft tissue swelling in the right wrist and a very 
small density just above the carpal bones suggestive of a 
small fleck avulsion.  

Private medical records, received in December 2008, showed 
that the Veteran was initially treated for neck pain after 
hitting a deer with his pickup truck in April 2007.  The 
Veteran reported that x-ray studies at that time were 
negative for a fracture, and said that he was diagnosed with 
neck strain.  However, since then, he had progressively 
worsening interscapular discomfort and a "stabbing" pain in 
his neck with pain and numbness radiating down into his 
fingers.  He also reported a history of headaches.  A CT scan 
in December 2007 revealed degenerative disc disease at C5-6 
level with disc space narrowing, osteophyte formation and 
foraminal narrowing.  

When examined by VA in March 2009, the Veteran reported the 
onset of neck pain after hitting a deer with his automobile 
in 2007, and denied any prior history of neck problems.  The 
examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's medical 
history.  The examiner opined, in essence, that based on the 
Veteran's medical history, his current cervical spine 
disability was not related to his fall in service or any 
incident therein.  

In this case, while the Veteran is competent to describe his 
experiences in service, his current assertions of chronic 
headaches and neck and right wrist pain since service is not 
only unsupported by any objective or contemporaneous 
evidence, but is inconsistent with the medical reports of 
record, and raises serious questions as to the Veteran's 
ability to provide accurate and reliable information.  While 
the service records showed that the Veteran was treated for a 
right thumb injury after a fall from his bunk in June 1973, 
there is not a single reference to any neck or right wrist 
problems, or any headaches or tinnitus in service or until 
many years thereafter.  

The first complaint of a right wrist problem was after the 
Veteran fell in August 2003.  Similarly, the first complaint 
of a neck problem was after an automobile accident in April 
2007.  Other than complaints of a sinus headache when seen by 
VA in March 2007, the evidentiary record is silent for any 
evidence of a headache disorder in service or at present.  As 
to his claim of tinnitus, the Veteran has never reported any 
problems with ringing or buzzing in his ears on any of the 
medical reports of record, private or VA.  

Based on the evidence discussed above, the Board finds that 
the Veteran's assertions of chronic problems involving his 
cervical spine, right wrist, headaches and tinnitus ever 
since service is not credible and is of limited probative 
value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

While the Veteran may believe that he his current cervical 
spine and right wrist disabilities, headaches, and tinnitus 
are related to service, he has not presented any competent 
medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Inasmuch as there was no credible contention or objective 
evidence of headaches, tinnitus or a cervical spine or right 
wrist injury or disability in service or until 30 years or 
more after service, and no competent medical evidence that 
any current disability is related to service, the Board finds 
no basis for a favorable disposition of the Veteran's claim.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for a headache disorder is denied.  

Service connection for a right wrist disability is denied.  

Service connection for tinnitus is denied.  


REMAND

Concerning the claims of service connection for a sinus 
disorder and bilateral foot disability, the Board finds that 
additional development is necessary prior to further 
appellate review.  

The Veteran contends that he was treated for chronic foot 
fungus and was told that he had fallen arches in service.  He 
also contends that he had chronic sinus problems in service.  

The service treatment records showed that the Veteran 
reported a history of frequent upper respiratory infections 
on his service enlistment examination in March 1972, and that 
he was treated for cold symptoms and sinus congestion in 
January 1974.  The impression at that time was sinusitis, and 
he was given medication.  The service records also showed 
treatment for a fungus infection on the left foot on one 
occasion in July 1973, and that he was reported to have 
fallen arches at that time.  The impression was athletes 
foot.  The Veteran's service separation examination in March 
1974, showed his sinuses and feet were normal.  On the 
examination report, the Veteran acknowledged that there had 
been no change in his physical condition since his last 
examination, and added "except for falling arch's."  
However, no such diagnosis or finding was reported by the 
examiner or noted on examination report.  

VA medical records from 2003 to 2009, showed that the Veteran 
was treated for sinus congestion on one occasion in March 
2007.  The assessment included chronic sinusitis.  A VA CT 
scan in May 2007, showed mild sinusitis involving the 
ethmoids and left maxillary sinus.  VA treatment records in 
August 2005, showed that the Veteran was treated for 
bilateral heel pain.  However, x-ray studies at that time 
were normal and showed no evidence of fracture, dislocation 
or productive or destructive bone or joint disease.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the record shows that the Veteran was treated 
for sinus symptoms and foot problems one time in service and 
once after service, and that he now claims to have chronic 
problems for many years.  However, he has never been examined 
by VA.  Given the Veteran's contentions and the current 
medical evidence of record, the Board finds that a VA 
examination should be undertaken to determine the nature and, 
if feasible, etiology of any identified sinus and/or foot 
disorder, and for an opinion as to any possible relationship 
to service.  Part of VA's duty to assist under VCAA is to 
provide the Veteran with an examination if, as in this case, 
there is competent evidence of a current disability, and the 
evidence indicates that the disability may be related to an 
event in service.  38 C.F.R. § 3.159(c)(4) (2009).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The Veteran should be contacted to 
obtain the names and addresses of all 
medical care providers who treated him 
for any foot or sinus problems since his 
discharge from service.  Thereafter, the 
AMC should attempt to obtain all 
identified records (other than the 
Nashville VAMC records dated between 
March 2003 and February 2008, which are 
already of record), and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and, 
if feasible, etiology of any identified 
sinus disorder or bilateral foot 
disability.  The claims folder must be 
made available to the examiner for review 
and a notation to the effect that this 
record review took place should be 
included in the report.  All appropriate 
studies and testing should be undertaken 
in connection with this examination.  The 
examiner should provide a response to the 
following:  

a)  Does the Veteran have a chronic 
sinus disorder at present?  If so, 
is it at least as likely as not that 
any identified sinus disorder was 
present in service or is otherwise 
related to service?  

b)  Does the Veteran have a skin 
disorder or any other foot 
disability, e.g., fallen arches, at 
present?  If so, is it at least as 
likely as not that any identified 
foot disability (including a skin 
disability of the foot) is related 
to service?  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to these matters, this 
should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  Thereafter, readjudicate the merits 
of the claims.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


